                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ERIC CAMILLI
                                                           CIVIL ACTION
                v.
                                                           NO. 18-2849
WAL-MART STORES, INC. ET AL.


                                            ORDER


        AND NOW, this       28th   day of   March   , 2019, upon consideration of Plaintiff Eric

Camilli's Motion for Leave to File an Amended Complaint (ECF No. 29), and all documents

submitted in support thereof and in opposition thereto, it is ORDERED that the Motion is

GRANTED. Plaintiff shall file a Third Amended Complaint within fourteen ( 14) days of the

date of this Order. 1

        IT IS SO ORDERED.

                                                    BY THE COURT:




       1
         Upon the filing of the Third Amended Complaint, the Court will remand the action to
state court consistent with the Memorandum filed herewith.
